DETAILED ACTION
The following is a Final Office action. In response to Examiner’s communication of 5/25/21, Applicant, on 8/25/21, amended claims 1, 7, 11, and 21. Claims 1-21 are pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments are acknowledged.
The 35 USC § 101 rejections of claims 1-21 regarding abstract ideas are withdrawn in light of Applicant’s amendments and explanations.
The 35 USC 103 rejections of claims 1-21 are still applied in light of Applicant’s amendments and explanation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2017/0116653 to Smith et al. (hereafter referred to as Smith) in view of U.S. Patent Application Publication Number 2014/0324521 to Mun (hereafter referred to .
As per claim 1, Smith teaches:
A method executable by one or more computing devices, the method comprising: receiving data for a plurality of items (Paragraph Number [0048] teaches the first step 402 in method 400 is to receive data.  As was described above, this data will include product data, such as product cost, product categories and hierarchies.  Additionally, this product data will typically include information on the seller's demand history of the product, including the quantity sold versus price for the set of products for the seller.  And in accordance with the embodiments described herein, the received data will also include competitive history data, such as one or more time series of data indicating the pricing of a set of products by one or more competitors. Paragraph Number [0105] teaches each module will include executable code that is typically part of a larger application that is loaded into memory and executed by one or more processors in a processing system).
differentiating a first set of items of the plurality of items from a second set of items of the plurality of items ...based on the data (Paragraph Number [0048] teaches the first step 402 in method 400 is to receive data.  As was described above, this data will include product data, such as product cost, product categories and hierarchies.  Additionally, this product data will typically include information on the seller's demand history of the product, including the quantity sold versus price for the set of products for the seller.  And in accordance with the embodiments described herein, the received data 
the first set of items having good data and the second set of items having bad data, good data indicated by a prediction accuracy metric of the good data being below a threshold, bad data indicated by the prediction accuracy metric of the bad data being above the threshold (Paragraph Number [0049] teaches the next step 404 is to perform outlier detection and quarantine.  In general, outlier detection and quarantine is performed to remove data that is likely to be corrupted.  This step thus helps ensure that only good data is used in the modeling of demand.  This step can be accomplished by evaluating data to determine if the data is beyond the range of expected variation, and thus can be safely assumed to be corrupted.  Data that is beyond the expected range can then be quarantined or otherwise not used in the demand modeling.  It should be noted that in performing step 404 any suitable technique for outlier detection and quarantine can be used).
generating a first model for predicted demand levels of the first set of items (Paragraph Number [0050] teaches the next step 406 is to provide a demand model.  In general, demand models are used to predict how much demand will exist for a product under a defined set of conditions.  To provide this predictive ability, demand models provide an expression of quantity sold as a function of price and other variables.  In accordance with the embodiments described herein, the demand models use competitive history data combined with other product data to more accurately predict demand).
training at least one clustering prediction model including fitting a cluster-level computer-learning regression model (Paragraph Number [0038] teaches the constraints 
generating a predicted demand of a particular item of the plurality of items based on the at least one clustering prediction model regression model and at least one of the first model and the second model (Paragraph Number [0023] teaches the systems and methods use the competitive history data to generate constraints that are used to determine improved pricing recommendations.  These pricing recommendations can then be applied to a retailer pricing system to automatically set the prices at those recommended levels. Paragraph Number [0025] teaches the pricing optimization system 
Smith teaches receiving and differentiating between sets of information and determining if that data matches a particular threshold of accuracy and generating a model based on user demand but does not explicitly teach the correction of the data to create a second model that incorporates the corrected or modified data which is taught by the following citations from Mun:
using weighted mean average percentage error (MAPE) values for the plurality of items at item-level as the prediction accuracy metric (Paragraph Number [0713] teaches Mean Absolute Percentage Error (MAPE) is a relative error statistic measured as an average percent error of the historical data points and is most appropriate when the cost of the forecast error is more closely related to the percentage error than the numerical size 
wherein the second model includes a residual correction, the second model having a second coefficient (Paragraph Number [0510] teaches multiple regression issues and errors are first tested for.  These include items such as heteroscedasticity, multicollinearity, micronumerosity, lags, leads, autocorrelation, and others.  For instance, several tests exist to test for the presence of heteroscedasticity.  These tests also are applicable for testing misspecifications and nonlinearities.  The simplest approach is to graphically represent each independent variable against the dependent variable as illustrated earlier.  Another approach is to apply one of the most widely used models, the White's test, where the test is based on the null hypothesis of no heteroscedasticity against an alternate hypothesis of heteroscedasticity of some unknown general form.  The test statistic is computed by an auxiliary or secondary regression, where the squared residuals or errors from the first regression are regressed on all possible (and nonredundant) cross products of the regressors.).
a cluster-level computer-learning regression model to determine the first coefficient and the second coefficient used for the prediction accuracy metric (Paragraph Number [0236] teaches based on the global settings described previously where variables can be assigned weights (which must sum to 100%), individual Sales KPI (key performance indicators) can be analyzed as well as its weighted average composite KPI, and the data can be scrubbed and sorted to include only specific group levels and date ranges. Paragraph Number [0681] teaches fuzzy logic variables may have a truth value that ranges between 0 and 1 and is not constrained to the two truth values of classic propositional logic.  This fuzzy weighting schema is used together with a combinatorial method to yield time-series forecast results. Paragraph Number [0713] teaches Mean Absolute Percentage Error (MAPE) is a relative error statistic measured as an average percent error of the historical data points and is most appropriate when the cost of the forecast error is more closely related to the percentage error than the numerical size of the error. Paragraph Number [0790] teaches the best seasonality periodicity is listed first (ranked by the lowest RMSE error measure), and all the relevant error measurements are included for comparison: root mean squared error (RMSE), mean squared error (MSE), mean absolute deviation (MAD), and mean absolute percentage error (MAPE).  Paragraph Number [0523] teaches a high VIF value indicates a high R-squared near unity.  As a rule of thumb, a VIF value greater than 10 is usually indicative of destructive multicollinearity.  The Autoeconometrics method computes for multicollinearity and corrects the data before running the next iteration when enumerating through the entire set of possible combinations and permutations of models).
and adjusting a graphical user interface associated with the particular item based on the predicted demand (Paragraph Number [0116] and FIG. 7 illustrates the Economic Results of each option 034.  This Economic Results (Level 3) subtab shows the results from the chosen Option and returns the Net Present Value (NPV), Internal Rate of Return (IRR), Modified Internal Rate of Return (MIRR), Profitability Index (PI), Return on Investment (ROI), Payback Period (PP), and Discounted Payback Period (DPP) 039.  These computed results are based on the user's selection of the discounting convention 035, if there is a constant terminal growth rate 036, and the cash flow 037 to use (e.g., net cash flow versus net income or operating cash flow).  An NPV Profile table 038 and chart 043 are also provided, where different discount rates and their respective NPV results are shown and charted.  Users can change the range of the discount rates to show/compute 040 by entering the "From/To" percent and clicking on Update, copy the results 044, and copy the NPV Profile chart, as well as use any of the chart icons 042 to manipulate the chart's look and feel (e.g., change the chart's line/background color, chart type, or chart view, or add/remove gridlines, show/hide labels, and show/hide legend).  Users can also change the variable to display in the chart 041. Paragraph Number [0202] and FIG. 32 illustrates the Forecast Prediction's Command Console 220.  Users can also quickly run multiple models using direct commands in the Command Console.  It is recommended that new users set up the models using the user interface, starting from Step 1 through to Step 4).
Both Smith and Mun are directed to development of statistical models. Smith discloses receiving and differentiating between sets of information and determining if that data matches a particular threshold of accuracy and generating a model based on user 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of receiving and differentiating between sets of information and determining if that data matches a particular threshold of accuracy and generating a model based on user demand as disclosed in Smith to further utilize correction of the data to create a second model that incorporates the corrected or modified data as disclosed in Mun, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Smith teaches receiving and differentiating between sets of information and determining if that data matches a particular threshold of accuracy and generating a model based on user demand but does not explicitly teach generating predicted demand of a particular product utilizing a cluster regression model as well as comparing that model to subsets of the clusters which is taught by the following citations from Wu:
wherein the first model excludes cross-cluster effects between the first set of items and the second set of items, the first model having a first coefficient (Paragraph Number [0036] teaches the user identifies a product group of interest and sets a threshold 
generating a second model for predicted demand levels of the second set of items (Paragraph Number [0069] teaches the first pair of charts 500 in FIG. 5A illustrates the performance of a leading indicator for an EP from months 1 through 15.  This leading indicator provides a signal for the demand pattern of the cluster seven months ahead of time with a correlation of 0.625.  The forecast that was generated from a regression model fit within the EP results in a 20.11% MAPE over the 11-month VP.  The second pair of charts 502 in FIG. 5B show a leading indicator for an EP of months 1 through 20.  This leading indicator predicts the demand pattern of the cluster six months ahead of time with a correlation of 0.696.  The leading indicator forecast results in a 20.18% MAPE over a six-month VP. Paragraph Number [0081] teaches the leading indicator engine not only provides a new perspective on demand forecasting, but that it also provides a tool to support capacity planning and capacity negotiation with supply partners.  More specifically, the leading indicators provide a time-lagged model that predicts the demand pattern of a broader demand group.  (See also Paragraph Numbers [0029], [0032], and [0047])).

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of receiving and differentiating between sets of information and determining if that data matches a particular threshold of accuracy and generating a model based on user demand as disclosed in the combination of Smith and Mun to further generate predicted demand of a particular product utilizing a cluster regression model as well as comparing that model to subsets of the clusters data as disclosed in Wu, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 11, Smith teaches:
A system, comprising: one or more processors; one or more memories; a sales data source comprising data for a plurality of items; and a clustering analysis engine stored in the one or more memories and executable by the one or more processors for operations comprising (Paragraph Number [0048] teaches the first step 402 in method 400 is to receive data.  As was described above, this data will include product data, such as product cost, product categories and hierarchies.  Additionally, this product data will typically include information on the seller's demand history of the product, including the quantity sold versus price for the set of products for the seller.  And in accordance with the embodiments described herein, the received data will also include competitive history data, such as one or more time series of data indicating the pricing of a set of products by one or more competitors. Paragraph Number [0105] teaches each module will include executable code that is typically part of a larger application that is loaded into memory and executed by one or more processors in a processing system).
The remainder of the claim limitations are substantially similar to the claim limitations of claim 1 and are rejected for the same reasons put forth in regard to claim 1.
As per claims 2 and 12, the combination of Smith, Mun, and Wu teaches each of the claim limitations of claims 1 and 11 respectively.
Smith teaches receiving and differentiating between sets of information and determining if that data matches a particular threshold of accuracy and generating a model based on user demand but does not explicitly teach the correction of the data to create a second model that incorporates the corrected or modified data which is taught by the following citations from Mun:
wherein receiving data for the plurality of items comprises: receiving a sales vector for the plurality of items over a defined period of time (Paragraph Number [0238] teaches the Sales Forecast 359 analysis tab where the results are presented as a chart, 
receiving a matrix of item features for the plurality of items over the defined period of time (Paragraph Number [0521] teaches one quick test of the presence of multicollinearity in a multiple regression equation is that the R-squared value is relatively high while the t-statistics are relatively low.  Another quick test is to create a correlation matrix between the independent variables.  A high cross correlation indicates a potential for multicollinearity.  The rule of thumb is that a correlation with an absolute value greater than 0.75 is indicative of severe multicollinearity. Paragraph Number [0013] teaches each of said heat map matrixes is a key performance indicator heat map that is color coded to detail a plurality of sales performance levels).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claims 3 and 13, the combination of Smith, Mun, and Wu teaches each of the claim limitations of claims 1 and 11 respectively.
Smith teaches receiving and differentiating between sets of information and determining if that data matches a particular threshold of accuracy and generating a model based on user demand but does not explicitly teach the correction of the data to create a second model that incorporates the corrected or modified data which is taught by the following citations from Mun:
wherein differentiating the first set of items from the second set of items based on the data comprises using a decentralized computer-learning algorithm to determine the weighted MAPE values for the plurality of items at the item-level as the prediction accuracy metric (Paragraph Number [0236] teaches based on the global settings described previously where variables can be assigned weights (which must sum to 100%), individual Sales KPI (key performance indicators) can be analyzed as well as its weighted average composite KPI, and the data can be scrubbed and sorted to include only specific group levels and date ranges. Paragraph Number [0498] teaches a set of data points in a two-dimensional plane.  In other cases, a multivariate regression can be performed, where there are multiple or k number of independent X variables or regressors where in this case the best-fitting line will be within a k+1 dimensional plane. Paragraph Number [0681] teaches fuzzy logic variables may have a truth value that ranges between 0 and 1 and is not constrained to the two truth values of classic propositional logic.  This fuzzy weighting schema is used together with a combinatorial method to yield time-series forecast results.  Paragraph Number [0669] teaches the third tool segment is the moving average or "MA" term, which is essentially the moving average of lagged forecast errors. 
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claims 4 and 14, the combination of Smith, Mun, and Wu teaches each of the claim limitations of claims 1 and 11 respectively.
Smith teaches receiving and differentiating between sets of information and determining if that data matches a particular threshold of accuracy and generating a model based on user demand but does not explicitly teach generating predicted demand of a particular product utilizing a cluster regression model as well as comparing that model to subsets of the clusters which is taught by the following citations from Wu:
further comprising: clustering the plurality of items using a clustering algorithm to assign the plurality of items to a plurality of item clusters (Paragraph Number [0054] teaches where x.sub.i,t and y.sub.t denote the actual shipment quantities of a candidate leading indicator i and the rest of the cluster in month t, and x.sub.i and y are the average 
generating in-cluster indicators for the plurality of items in each of the plurality of item clusters (Paragraph Number [0055] teaches that the correlation coefficient is determined by comparing the time series of the item against that of the rest of the cluster.  The total shipment quantity of the cluster is adjusted in an exemplary embodiment by removing the item's quantity from each month's shipment quantity.  In this way, the bias that might be introduced from a (high-volume) dominating item is eliminated. Paragraph Number [0044] teaches re-clustering. Using statistical cluster analysis, subdivide the product group into clusters based on statistical patterns demonstrated by each product's historical demand; a variety of attributes may be used for clustering, e.g., mean shipment quantity, shipment frequency, volatility, skewness, etc.).
generating cross-cluster indicators for the plurality of items in each of the plurality of item clusters (Paragraph Number [0032] teaches first determining if any discernable patterns can be derived from historical demand data.  More specifically, we try to determine if there exist certain demand "leading indicators" that provide advanced warning of major demand changes.  After performing statistical analysis on historical shipment data, we found that when we divide products into product groups, or clusters, we are able to detect (in each cluster) a subset of "leading indicator" products that provide 
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claims 5 and 15, the combination of Smith, Mun, and Wu teaches each of the claim limitations of claims 1 and 11 respectively.
Smith teaches receiving and differentiating between sets of information and determining if that data matches a particular threshold of accuracy and generating a model based on user demand but does not explicitly teach the correction of the data to create a second model that incorporates the corrected or modified data which is taught by the following citations from Mun:
fitting at least one item-level correction model for the first set of items (Paragraph Number [0507] teaches another related statistic, the adjusted coefficient of determination, or the adjusted R-squared ( R.sup.2), corrects for the number of independent variables (k) in a multivariate regression through a degrees of freedom correction to provide a more conservative estimate).
generating the second model includes fitting at least one item-level correction model for the second set of items (Paragraph Number [0523] teaches a high VIF value indicates a high R-squared near unity.  As a rule of thumb, a VIF value greater than 10 is usually indicative of destructive multicollinearity.  The Autoeconometrics method 
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
Smith teaches receiving and differentiating between sets of information and determining if that data matches a particular threshold of accuracy and generating a model based on user demand but does not explicitly teach generating predicted demand of a particular product utilizing a cluster regression model as well as comparing that model to subsets of the clusters which is taught by the following citations from Wu:
wherein: generating the first model comprises: selectively removing at least one term that includes cross cluster effects (Paragraph Number [0032] The exemplary method described below first determines if any discernable patterns can be derived from historical demand data.  More specifically, we try to determine if there exist certain demand "leading indicators" that provide advanced warning of major demand changes.  After performing statistical analysis on historical shipment data, we found that when we divide products into product groups, or clusters, we are able to detect (in each cluster) a subset of "leading indicator" products that provide advanced indication of changes in demand patterns of the entire cluster. Paragraph Number [0033] teaches a leading indicator of a product group can be characterized by the correlation of its demand pattern in relation to the group and the time lag by which the demand pattern leads the rest of the group.  The leading indicator's demand is less than 2% of the total demand of the products in the cluster and is excluded from the cluster demand calculation.  The 
wherein the at least one item-level correction model includes in-cluster features (Paragraph Number [0055] teaches that the correlation coefficient is determined by comparing the time series of the item against that of the rest of the cluster.  The total shipment quantity of the cluster is adjusted in an exemplary embodiment by removing the item's quantity from each month's shipment quantity.  In this way, the bias that might be introduced from a (high-volume) dominating item is eliminated. Paragraph Number [0044] teaches re-clustering. Using statistical cluster analysis, subdivide the product group into clusters based on statistical patterns demonstrated by each product's historical demand; a variety of attributes may be used for clustering, e.g., mean shipment quantity, shipment frequency, volatility, skewness, etc.).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claims 6 and 16, the combination of Smith, Mun, and Wu teaches each of the claim limitations of claims 1 and 11 respectively.
In addition, Smith teaches:
wherein: generating the first model comprises using a decentralized model to calculate the weighted MAPE values for the plurality of items at item-level (Paragraph Number [0049] teaches the next step 404 is to perform outlier detection and quarantine.  In general, outlier detection and quarantine is performed to remove data that is likely to be corrupted.  This step thus helps ensure that only good data is used in the modeling of demand.  This step can be accomplished by evaluating data to determine if the data is 
fitting the cluster-level regression model comprises selectively removing at least one term that includes cross cluster effects (Paragraph Number [0023] teaches the systems and methods use the competitive history data to generate constraints that are used to determine improved pricing recommendations.  These pricing recommendations can then be applied to a retailer pricing system to automatically set the prices at those recommended levels. Paragraph Number [0025] teaches the pricing optimization system 100 includes a demand modeling module 102, a constraint extraction module 104, a limited demand modeling module 108, a price optimization module 110, and a retailer pricing system 112.  In general, the demand modeling module 102 receives competitive history data 114 and product data 116, and generates a demand model 118 with competitive components.  The demand model 118 is then used by the constraint 
Smith teaches receiving and differentiating between sets of information and determining if that data matches a particular threshold of accuracy and generating a model based on user demand but does not explicitly teach the correction of the data to create a second model that incorporates the corrected or modified data which is taught by the following citations from Mun:
wherein the at least one item-level correction model includes in-cluster features. (Paragraph Number [0523] teaches a high VIF value indicates a high R-squared near unity.  As a rule of thumb, a VIF value greater than 10 is usually indicative of destructive multicollinearity.  The Autoeconometrics method computes for multicollinearity and corrects the data before running the next iteration when enumerating through the entire set of possible combinations and permutations of models).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
Smith teaches receiving and differentiating between sets of information and determining if that data matches a particular threshold of accuracy and generating a 
selectively removing at least one term that includes cross cluster effects (Paragraph Number [0032] teaches first determining if any discernable patterns can be derived from historical demand data.  More specifically, we try to determine if there exist certain demand "leading indicators" that provide advanced warning of major demand changes.  After performing statistical analysis on historical shipment data, we found that when we divide products into product groups, or clusters, we are able to detect (in each cluster) a subset of "leading indicator" products that provide advanced indication of changes in demand patterns of the entire cluster. Paragraph Number [0044] teaches re-clustering. Using statistical cluster analysis, subdivide the product group into clusters based on statistical patterns demonstrated by each product's historical demand; a variety of attributes may be used for clustering, e.g., mean shipment quantity, shipment frequency, volatility, skewness, etc.).
generating the second model includes fitting at least one item-level correction model for the second set of items (Paragraph Number [0069] teaches the first pair of charts 500 in FIG. 5A illustrates the performance of a leading indicator for an EP from months 1 through 15.  This leading indicator provides a signal for the demand pattern of the cluster seven months ahead of time with a correlation of 0.625.  The forecast that was generated from a regression model fit within the EP results in a 20.11% MAPE over the 11-month VP.  The second pair of charts 502 in FIG. 5B show a leading indicator for an EP of months 1 through 20.  This leading indicator predicts the demand pattern of the 
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claims 7 and 17, the combination of Smith, Mun, and Wu teaches each of the claim limitations of claims 1 and 11 respectively.
In addition, Smith teaches:
wherein: the first model, the second model, and the cluster-level regression model include a plurality of coefficients estimated through regression-based fitting (Paragraph Number [0032] teaches the demand modeling module 102 can be configured to provide one or more demand models 118, with each demand model 118 corresponding to a product in a set of products, and each demand model 118 including at least one term representing an effect of competitive price history on product demand for the corresponding product in the set of products.  The demand modeling module 102 will be further configured to generate coefficients for each of the plurality of demand models 118 using the competitive history data. Paragraph Number [0038] teaches the constraints can be generated by performing an iterative simulation using the improved prices and the limited demand model 122 to determine what type of constraints, when applied to an 
calculating a predication accuracy value for the particular item (Paragraph Number [0049] teaches the next step 404 is to perform outlier detection and quarantine.  In general, outlier detection and quarantine is performed to remove data that is likely to be corrupted.  This step thus helps ensure that only good data is used in the modeling of demand.  This step can be accomplished by evaluating data to determine if the data is beyond the range of expected variation, and thus can be safely assumed to be corrupted.  Data that is beyond the expected range can then be quarantined or otherwise not used in the demand modeling.  It should be noted that in performing step 404 any suitable technique for outlier detection and quarantine can be used).

calculating a weighted MAPE value for the particular item (Paragraph Number [0236] teaches based on the global settings described previously where variables can be assigned weights (which must sum to 100%), individual Sales KPI (key performance indicators) can be analyzed as well as its weighted average composite KPI, and the data can be scrubbed and sorted to include only specific group levels and date ranges. Paragraph Number [0681] teaches fuzzy logic variables may have a truth value that ranges between 0 and 1 and is not constrained to the two truth values of classic propositional logic.  This fuzzy weighting schema is used together with a combinatorial method to yield time-series forecast results. Paragraph Number [0713] teaches Mean Absolute Percentage Error (MAPE) is a relative error statistic measured as an average percent error of the historical data points and is most appropriate when the cost of the forecast error is more closely related to the percentage error than the numerical size of the error. Paragraph Number [0790] teaches the best seasonality periodicity is listed first (ranked by the lowest RMSE error measure), and all the relevant error measurements are included for comparison: root mean squared error (RMSE), mean squared error (MSE), mean absolute deviation (MAD), and mean absolute percentage error (MAPE).  Paragraph Number [0523] teaches a high VIF value indicates a high R-squared near unity.  As a rule of thumb, a VIF value greater than 10 is usually indicative of destructive 
Smith teaches receiving and differentiating between sets of information and determining if that data matches a particular threshold of accuracy and generating a model based on user demand but does not explicitly teach generating predicted demand of a particular product utilizing a cluster regression model as well as comparing that model to subsets of the clusters which is taught by the following citations from Wu:
wherein: the first model, the second model, and the at least one cluster-level … regression model include a plurality of coefficients estimated through regression-based fitting (Paragraph Number [0054] teaches where x.sub.i,t and y.sub.t denote the actual shipment quantities of a candidate leading indicator i and the rest of the cluster in month t, and x.sub.i and y are the average shipment quantities over the corresponding time horizons in which correlation is calculated.  Thus, the correlation coefficient .rho..sub.ik measures how well the demand of item i over time period [t.sub.0,t.sub.1-k] predicts the demand of the cluster over [t.sub.0+k, t.sub.1].  Although described above with regard to a linear relationship, exemplary embodiments of the invention encompass determining a degree of non-linear relationship between the time series of cluster C and product i at time lag k. Paragraph Number [0069] teaches the first pair of charts 500 in FIG. 5A illustrates the performance of a leading indicator for an EP from months 1 through 15.  This leading indicator provides a signal for the demand pattern of the cluster seven months ahead of time with a correlation of 0.625.  The forecast that was generated from a regression model fit within the EP results in a 20.11% MAPE over the 11-month VP.  
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claims 8 and 18, the combination of Smith, Mun, and Wu teaches each of the claim limitations of claims 1 and 11 respectively.
Smith teaches receiving and differentiating between sets of information and determining if that data matches a particular threshold of accuracy and generating a model based on user demand but does not explicitly teach the correction of the data to create a second model that incorporates the corrected or modified data which is taught by the following citations from Mun:
further comprising: receiving a proposed promotion associated with the particular item from the plurality of items (Paragraph Number [0677] teaches suppose users want to determine if sales of a product can be attributed to an advertisement in a local paper.  In this case, sales revenue is the dependent variable, Y (it is dependent on size of the advertisement and how frequently is appears a week), while advertisement size and frequency are the independent variables X1 and X2 (they are independent of sales).  Interpreting the regression analysis is more complex (this may include hypothesis t-tests, F-tests, ANOVA, correlations, autocorrelations, etc.)).
displaying the predicted demand of the particular item on a graphical user interface (Paragraph Number [0116] and FIG. 7 illustrates the Economic Results of each option 034.  This Economic Results (Level 3) subtab shows the results from the chosen Option and returns the Net Present Value (NPV), Internal Rate of Return (IRR), Modified Internal Rate of Return (MIRR), Profitability Index (PI), Return on Investment (ROI), Payback Period (PP), and Discounted Payback Period (DPP) 039.  These computed results are based on the user's selection of the discounting convention 035, if there is a constant terminal growth rate 036, and the cash flow 037 to use (e.g., net cash flow versus net income or operating cash flow).  An NPV Profile table 038 and chart 043 are also provided, where different discount rates and their respective NPV results are shown and charted.  Users can change the range of the discount rates to show/compute 040 by entering the "From/To" percent and clicking on Update, copy the results 044, and copy the NPV Profile chart, as well as use any of the chart icons 042 to manipulate the chart's look and feel (e.g., change the chart's line/background color, chart type, or chart view, or add/remove gridlines, show/hide labels, and show/hide legend).  Users can also change the variable to display in the chart 041. Paragraph Number [0202] and FIG. 32 illustrates the Forecast Prediction's Command Console 220.  Users can also quickly run multiple models using direct commands in the Command Console.  It is recommended that new users set up the models using the user interface, starting from Step 1 through to Step 4).
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claims 9 and 19, the combination of Smith, Mun, and Wu teaches each of the claim limitations of claims 1 and 8, and 11 and 18 respectively.

wherein displaying the predicted demand of the particular item for the proposed promotion includes displaying a profitability value associated with the proposed promotion over a defined period of time (Paragraph Number [0116] and FIG. 7 illustrates the Economic Results of each option 034.  This Economic Results (Level 3) subtab shows the results from the chosen Option and returns the Net Present Value (NPV), Internal Rate of Return (IRR), Modified Internal Rate of Return (MIRR), Profitability Index (PI), Return on Investment (ROI), Payback Period (PP), and Discounted Payback Period (DPP) 039.  These computed results are based on the user's selection of the discounting convention 035, if there is a constant terminal growth rate 036, and the cash flow 037 to use (e.g., net cash flow versus net income or operating cash flow).  An NPV Profile table 038 and chart 043 are also provided, where different discount rates and their respective NPV results are shown and charted.  Users can change the range of the discount rates to show/compute 040 by entering the "From/To" percent and clicking on Update, copy the results 044, and copy the NPV Profile chart, as well as use any of the chart icons 042 to manipulate the chart's look and feel (e.g., change the chart's line/background color, chart type, or chart view, or add/remove gridlines, show/hide labels, and show/hide legend).  Users can also change the variable to display in the chart 041. Paragraph Number [0677] teaches suppose users want to determine if sales of a 
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claims 10 and 20, the combination of Smith, Mun, and Wu teaches each of the claim limitations of claims 1, 8, and 9, and 11 and 18 respectively.
Smith teaches receiving and differentiating between sets of information and determining if that data matches a particular threshold of accuracy and generating a model based on user demand but does not explicitly teach the correction of the data to create a second model that incorporates the corrected or modified data which is taught by the following citations from Mun:
wherein displaying the predicted demand of the particular item for the proposed promotion includes displaying at least one profitability factor including baseline, uplift, discount, vendor fund, cannibalization, pull forward, halo effect, or total increase. (Paragraph Number [0116] and FIG. 7 illustrates the Economic Results of each option 034.  This Economic Results (Level 3) subtab shows the results from the chosen Option and returns the Net Present Value (NPV), Internal Rate of Return (IRR), Modified Internal Rate of Return (MIRR), Profitability Index (PI), Return on Investment (ROI), Payback Period (PP), and Discounted Payback Period (DPP) 039.  These computed 
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claim 21, Smith teaches:
A method executable by one or more computing devices, the method comprising: receiving data for a plurality of items (Paragraph Number [0048] teaches the first step 402 in method 400 is to receive data.  As was described above, this data will include product data, such as product cost, product categories and hierarchies.  Additionally, this 
differentiating a first set of items of the plurality of items from a second set of items of the plurality of items ... based on the data (Paragraph Number [0048] teaches the first step 402 in method 400 is to receive data.  As was described above, this data will include product data, such as product cost, product categories and hierarchies.  Additionally, this product data will typically include information on the seller's demand history of the product, including the quantity sold versus price for the set of products for the seller.  And in accordance with the embodiments described herein, the received data will also include competitive history data, such as one or more time series of data indicating the pricing of a set of products by one or more competitors).
the first set of items having good data and the second set of items having bad data, good data indicating a prediction accuracy metric of the data being below a threshold, bad data indicating the prediction accuracy metric of the data being above the threshold; (Paragraph Number [0049] teaches the next step 404 is to perform outlier detection and quarantine.  In general, outlier detection and quarantine is performed to remove data that is likely to be corrupted.  This step thus helps ensure that only good data 
generating a model for determining a predicted demand level of at least one item of the second set of items using the good data for the first set of items (Paragraph Number [0050] teaches the next step 406 is to provide a demand model.  In general, demand models are used to predict how much demand will exist for a product under a defined set of conditions.  To provide this predictive ability, demand models provide an expression of quantity sold as a function of price and other variables.  In accordance with the embodiments described herein, the demand models use competitive history data combined with other product data to more accurately predict demand).
generating a predicted demand of a particular item of the plurality of items based on the clustering prediction model (Paragraph Number [0023] teaches the systems and methods use the competitive history data to generate constraints that are used to determine improved pricing recommendations.  These pricing recommendations can then be applied to a retailer pricing system to automatically set the prices at those recommended levels. Paragraph Number [0025] teaches the pricing optimization system 100 includes a demand modeling module 102, a constraint extraction module 104, a limited demand modeling module 108, a price optimization module 110, and a retailer pricing system 112.  In general, the demand modeling module 102 receives competitive history data 114 and product data 116, and generates a demand model 118 with 
Smith teaches receiving and differentiating between sets of information and determining if that data matches a particular threshold of accuracy and generating a model based on user demand but does not explicitly teach the correction of the data to create a second model that incorporates the corrected or modified data which is taught by the following citations from Mun:
using weighted mean average percentage error (MAPE) values for the plurality of items at item-level as the prediction accuracy metric (Paragraph Number [0713] teaches Mean Absolute Percentage Error (MAPE) is a relative error statistic measured as an average percent error of the historical data points and is most appropriate when the cost of the forecast error is more closely related to the percentage error than the numerical size of the error. Paragraph Number [0790] teaches the best seasonality periodicity is listed first (ranked by the lowest RMSE error measure), and all the relevant error measurements are included for comparison: root mean squared error (RMSE), mean squared error (MSE), mean absolute deviation (MAD), and mean absolute percentage error (MAPE).  
training a clustering prediction model … one or more coefficients of the trained clustering prediction model being used for the weighted MAPE values (Paragraph Number [0236] teaches based on the global settings described previously where variables can be assigned weights (which must sum to 100%), individual Sales KPI (key performance indicators) can be analyzed as well as its weighted average composite KPI, and the data can be scrubbed and sorted to include only specific group levels and date ranges. Paragraph Number [0681] teaches fuzzy logic variables may have a truth value that ranges between 0 and 1 and is not constrained to the two truth values of classic propositional logic.  This fuzzy weighting schema is used together with a combinatorial method to yield time-series forecast results. Paragraph Number [0713] teaches Mean Absolute Percentage Error (MAPE) is a relative error statistic measured as an average percent error of the historical data points and is most appropriate when the cost of the forecast error is more closely related to the percentage error than the numerical size of the error. Paragraph Number [0790] teaches the best seasonality periodicity is listed first (ranked by the lowest RMSE error measure), and all the relevant error measurements are included for comparison: root mean squared error (RMSE), mean squared error (MSE), mean absolute deviation (MAD), and mean absolute percentage error (MAPE).  Paragraph Number [0523] teaches a high VIF value indicates a high R-squared near 
and adjusting a graphical user interface associated with the particular item based on the predicted demand (Paragraph Number [0116] and FIG. 7 illustrates the Economic Results of each option 034.  This Economic Results (Level 3) subtab shows the results from the chosen Option and returns the Net Present Value (NPV), Internal Rate of Return (IRR), Modified Internal Rate of Return (MIRR), Profitability Index (PI), Return on Investment (ROI), Payback Period (PP), and Discounted Payback Period (DPP) 039.  These computed results are based on the user's selection of the discounting convention 035, if there is a constant terminal growth rate 036, and the cash flow 037 to use (e.g., net cash flow versus net income or operating cash flow).  An NPV Profile table 038 and chart 043 are also provided, where different discount rates and their respective NPV results are shown and charted.  Users can change the range of the discount rates to show/compute 040 by entering the "From/To" percent and clicking on Update, copy the results 044, and copy the NPV Profile chart, as well as use any of the chart icons 042 to manipulate the chart's look and feel (e.g., change the chart's line/background color, chart type, or chart view, or add/remove gridlines, show/hide labels, and show/hide legend).  Users can also change the variable to display in the chart 041. Paragraph Number [0202] and FIG. 32 illustrates the Forecast Prediction's Command Console 220.  Users can also quickly run multiple models using direct commands in the Command Console.  It is recommended 
Smith teaches receiving and differentiating between sets of information and determining if that data matches a particular threshold of accuracy and generating a model based on user demand but does not explicitly teach generating predicted demand of a particular product utilizing a cluster regression model as well as comparing that model to subsets of the clusters which is taught by the following citations from Wu:
wherein the first model excludes cross-cluster effects between the first set of items and the second set of items (Paragraph Number [0036] teaches the user identifies a product group of interest and sets a threshold specifying the minimum time lag and correlation required in step 302.  To initialize the procedure, in an exemplary embodiment all products in the group are placed into one common cluster. Paragraph Number [0055] teaches the correlation coefficient is determined by comparing the time series of the item against that of the rest of the cluster.  The total shipment quantity of the cluster is adjusted in an exemplary embodiment by removing the item's quantity from each month's shipment quantity.  In this way, the bias that might be introduced from a (high-volume) dominating item is eliminated).
using item-level attributes shared by one or more of the plurality of items (Paragraph Number [0032] teaches determining if any discernable patterns can be derived from historical demand data.  More specifically, we try to determine if there exist certain demand "leading indicators" that provide advanced warning of major demand changes.  After performing statistical analysis on historical shipment data, we found that when we divide products into product groups, or clusters, we are able to detect (in each cluster) a 
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.

Response to Arguments
Applicant's arguments filed 8/25/21 have been fully considered but they are not persuasive and/or are moot in view of the new rejections.
Applicant argues that the claims recite eligible subject matter in that they recite a practical application of a judicial exception. (See Applicant's Remarks, 8/25/2021, pgs. 12-15). Examiner agrees with Applicant’s analysis. Examiner notes that the claims recite an improvement to the technology utilized in the claims, namely the machine learning processing, in that the machine learning it integral to the claim process and the iterative training steps in the 
Applicant argues that the combination of Smith, Wu, and Mun does not describe or suggest “generating a first model for predicted demand levels of the first set of items, wherein the first model excludes cross-cluster effects (Applicant’s Remarks, 8/25/2021, pgs. 15-17). Examiner respectfully disagrees. The following citations from Wu are applicable:
Paragraph Number [0036] teaches the user identifies a product group of interest and sets a threshold specifying the minimum time lag and correlation required in step 302.  To initialize the procedure, in an exemplary embodiment all products in the group are placed into one common cluster. Paragraph Number [0055] teaches the correlation coefficient is determined by comparing the time series of the item against that of the rest of the cluster.  The total shipment quantity of the cluster is adjusted in an exemplary embodiment by removing the item's quantity from each month's shipment quantity.  In this way, the bias that might be introduced from a (high-volume) dominating item is eliminated.
	Examiner asserts that at least the highlighted section teaches the generation of a model that excludes cross cluster effects between multiple sets of items by placing each of the items into a single group for analysis. As described above, this is done to eliminate bias from outlying items in various clusters (a reason for excluding cross cluster effects). As such, Examiner assert that despite Applicant’s assertions, the combination of Smith, Wu, and Mun teaches each of the claim limitations individually and in combination. Accordingly, Examiner is not persuaded by the distinctions Applicant is attempting to make.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H DIVELBISS whose telephone number is (571)270-0166.  The examiner can normally be reached on 7:30 am - 6:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/M. H. D./
Examiner, Art Unit 3624


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624